OPINION OF THE COURT
On June 1, 1983, the Appellee was arrested for driving under the influence of alcoholic beverages and was administered an intoxilyzer *40breath test to determine his blood alcohol level. The instrument used to determine the alcohol content of Appellee’s blood was previously inspected for accuracy and reproducibility on February 10, 1982. Appellee subsequently filed a motion to suppress the intoxilyzer results on the grounds that the intoxilyzer had not been inspected “annually” as required by the Department of Health and Rehabilitative Services Rule 10D-42.23, i.e., on or before February 10, 1983. After a hearing on this motion, the judge granted Appellee’s motion to suppress. The State of Florida then instituted this Appeal.
That portion of HRS Rule 10D-42.23 with which this Appeal is concerned reads as follows:
. . . All such chemical test instruments or devices registered hereunder and allied equipment shall be checked at least annually for accuracy and reproducibility. (Court’s emphasis).
The word “annually” in the above rule is not defined, however, we interpret “annually” to mean that the intoxilyzer must be inspected at least once anytime during each calendar year, and not within the year of each check.
Furthermore, a review of the record reveals no indication of any malfunction on June 1, 1983, when the test was administered to the Appellee.
Because we find the intoxilyzer satisfied the requirements of HRS Rule 10D-42.23, we need not reach the merits of Appellant’s argument concerning “insubstantial differences” in testing procedure under Section 316.1932(l)(b)l.
Since we find the test result obtained on June 1, 1983, to be admissible as evidence to determine whether the Defendant was intoxicated while driving, the lower court erred in quashing evidence of the intoxilyzer results.
Reversed and remanded.
Barad, J., concurs. Nadler, J., dissents with opinion.